Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Wang et al (CN 10593296 A), hereinafter Wang, teaches an electronic device comprising a housing covering at least a portion of a back surface of the electronic device, wherein the at least a portion of the housing is formed of a conductive material, and wherein a plurality of slits are formed in parallel from one end of the housing to an opposite end of the housing, and wherein the housing includes an upper end portion being a portion above the plurality of slits and a center portion being a portion below the plurality of slits; a feeder electrically connected with at least one point of the upper end portion of the housing; and a ground part electrically connected with at least one point of the center portion of the housing.
Wang, however, fails to further teach that at least one slit, which is adjacent to the upper end portion of the housing, of the plurality of slits includes a section greater in width than a width of another slit of the plurality of slits.
Claims 2-5 and 7-13 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 14, Wang teaches an electronic device comprising a body; and a housing combined with the body and covering at least a portion of a back surface of the body and at least a portion of a side surface of the body, wherein the housing includes a metal member exposed to the outside when combined with the body, and wherein a plurality of slits are formed in parallel from one end of the metal member to an opposite end of the metal member, and wherein the housing includes an upper end portion being a portion above the plurality of slits and a center portion being a portion below the plurality of slits; and a nonconductive member supporting the metal member and being in contact with the body; a feeder electrically connected with at least one point of the upper end portion of the housing; and a ground part electrically connected with at least one point of the center portion of the housing.
Wang, however, fails to further teach that a width of at least one slit, which is adjacent to the upper end portion of the housing, of the plurality of slits is greater than a width of another slit of the plurality of slits.
Regarding claim 15, Hu et al (CN 105932398 A), hereinafter Hu, in view of Wang teaches an electronic device comprising a housing covering at least a portion of a back surface of the electronic device, wherein a plurality of slits are formed in parallel from one end of the housing to an opposite end of the housing, and wherein the housing includes an upper end portion being a portion above the plurality of slits, a center portion being a portion below the plurality of slits, a connection part connecting the upper end portion and the center portion, and a plurality of extensions extending toward the one end from the connection part in a state where the plurality of extensions are interposed between the plurality of slits; and a printed circuit board positioned under the housing and including a feeder electrically connected with at least one point of the upper end portion and a ground part electrically connected with at least one point of the center portion of the housing.
Hu/Wang, however, fails to further teach that a width of at least one slit, which is adjacent to the upper end portion of the housing, of the plurality of slits is greater than a width of another slit of the plurality of slits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845